Title: To George Washington from Thomas Walker, 24 January 1784
From: Walker, Thomas
To: Washington, George



Dear Sir,
Castle Hill albemarle [Va.] Jany 24th 1784

The language I am acquainted with being in my opinion too poor to do justice to your merrit I shall be silent on that head.
The present business is respecting the Dismal, the Company having Shewed the value of those Lands, many are so mean as to wish for what is most undoubtedly their property.
During Mr John Washintons mannaging for us he applyed to Mr Cooper the then surveyor to survey the Companys Lands which as I am informd he said was out of his power, this was sometime before the late grorius contest began, after that commenced it is well known that part of the Country was generally in the enemys possession of course no surveying could be done, since the return of Peace Mr Robert Andrews has by appointment made the survey, the Company wish to have a meeting and have requested me as an old member & mannager to appoint one, your being as old a member & mannager and your character being the first at present in the world an appointment from you would in my opinion produce a full meeting, the place & time I submit to your better judgment and convenience, the inclosed list will shew you the place of Residence of the different members.

Possibly you may desire my opinion with regard to the time & place of meeting as you have been long employed gloriously in distant parts of the United states, I would not wish you to pay any regard to what is mention on this head unless it coinsides with your own Opinion.
Richmond espetially during the May assembly will be most convenient to a majority.
Fredericksburg the next most convenient, that will suit your self, Mr Page, Mr Lewis & Thomas Walker. Mr John Lewis of Fredericksburg informed me that he was impower by your Excellency & his Fathers Will to sell the Lands we held in partership in the dismal to which he wished my concurrence, I am willing to sell & have enquired of some gentlemen from that part of the state into the value, which they suppose fifteen Shillings Per Acre, far short in my opinion of the real value, that I submit to you and am willing to take any price for my part that is agreable to the other Par[t]ners.
Your relation is very well and desires her best compliments [to] Your Lady and self, to which pleas ad mine to your Lady, Betsy & self should be extreemly happy to see you both any where but more particularly at this place. I am Dear Sir with the greatest esteem your Excellencys Most Hble Servant

Thomas Walker

